Situation in Nagorno-Karabakh (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the situation in Nagorno-Karabakh.
Vice-President of the Council/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I am very grateful to have the opportunity to exchange views with honourable Members on the Nagorny Karabakh conflict.
When I, along with President Barroso and President Van Rompuy, met with President Medvedev at the EU-Russia Summit, President Medvedev was optimistic about the possibilities for a breakthrough at the Kazan meeting. We made clear to President Medvedev that we fully support his personal mediation efforts and, of course, the work of the Minsk Group.
The Deauville statement of Presidents Obama, Medvedev and Sarkozy made clear that the time had now come for an agreement, failing which the parties' commitment to a solution would be questioned.
Regrettably, despite strong messages at the highest level, the expected breakthrough at Kazan did not materialise. The Presidents of Azerbaijan and Armenia did not take the opportunity to reach a compromise.
Relations between the two countries are difficult. I recently met with the Foreign Ministers of both Armenia and Azerbaijan and I do not have any illusion about the complexity of the negotiations. The co-chairs keep the EEAS fully informed of their work and the many difficulties that they face.
Last Friday, I also took the opportunity to be briefed by the Lithuanian Foreign Minister, who is now Chairman-in-Office of the OSCE.
Efforts to find an agreement on the basic principles must continue, and I welcome the fact that both parties have re-committed themselves to the diplomatic process and to finding a peaceful solution. But we need to see more than that in the coming months. The parties need to redouble their efforts to find an agreement before the end of the year. This would then happen before the domestic priorities take over in 2012: elections in Armenia in 2012, and in Azerbaijan in 2013.
A continuation of the status quo is unacceptable, as is any effort to resolve the conflict or influence the negotiations by using force, or even the threat of force.
The peaceful settlement of the Nagorny Karabakh conflict is a key strategic interest of the European Union. It would also transform the South Caucasus region and would pave the way towards political and regional stability, and new economic opportunities. Borders could open not only between Armenia and Azerbaijan, but also between Armenia and Turkey. Roads, railways and pipelines could take the shortest routes, and tie the countries of the region more closely together. The South Caucasus could become what they should be already - a gateway between Europe and Asia. All of this is clearly in the interest of the European Union, too.
So we are ready and committed to stepping up our efforts in support of the work of the Minsk Group co-chairs. The negotiations have been going on since 1994 in the current format and an agreement on the basic principles is within reach. The nature of the additional support that we can provide is, of course, a matter that we need to consult with the Minsk Group co-chairs and the parties. We are holding regular consultations now on this subject.
Let me be very clear, however. Whatever happens in these final negotiations will matter greatly to us and we will play a role in the way we shape our policy towards the two countries concerned.
On my behalf, Miroslav Lajčák, our managing director, travelled to both countries last month, and made these points very clearly. We want to see progress by the time of the planned Eastern Partnership summit in September in Warsaw. I also see clear possibilities to enhance the EU engagement outside the negotiations themselves.
We are already supporting confidence building and outreach activities to people on both sides through civil society organisations who promote people-to-people contacts, including in the framework of the Council of Europe. But we can do more.
I also believe we need to take significant responsibilities in the implementation of a settlement, once we reach this stage, in close cooperation with our international partners. There will be much to do: reconstruction, mine clearance, refugees, internally displaced people returns, and the promotion of economic recovery and security support. I also recognise the other partners who will play a significant role in this region and once again, it will be important to work closely with our regional partner, Turkey.
I have proposed the appointment of a new Representative for the South Caucasus to take these different work strands forward, in cooperation with the Minsk Group co-chairs.
Perhaps our most important contribution will be to continue to strengthen our bilateral relations with both Armenia and Azerbaijan.
The new European Neighbourhood Policy communication, which we discussed earlier today in this Chamber, sets out an ambitious agenda for the countries of the South Caucasus: for new association agreements, deep and comprehensive free trade areas, increased and facilitated mobility, increased sectoral cooperation and participation in EU programmes and increased support for civil society and the open society.
Our overall objective is to help our neighbouring countries build this comprehensive agenda. In that context, we will be looking at ways in which we can enhance our bilateral cooperation in order that it can be geared to support conflict settlement.
Stefan Füle recently visited Armenia to discuss how to take our relationship forward and to build this agenda. I believe that a more confident, attractive and modern country, in both cases with ambitious reform agendas, will be in a stronger position to overcome the difficult legacies of the past.
Ultimately, this is a choice that the leaders of Armenia and Azerbaijan need to make in the best interests of the people they represent. We know the choice we want them to make: the choice of compromise and peace. We believe that we have a role to play in supporting the co-chairs of the Minsk Group to realise that ambition.
Mr President, Baroness Ashton, this question was given a great deal of attention in the Group of the European People's Party (Christian Democrats) because we are concerned that arms consignments will start a new race between two large neighbouring countries and that this will necessarily result in hostilities. We have a duty to break this cycle, so that we do not see a repeat of the situation we experienced three years ago this summer, when hostilities suddenly broke out in the region. We should not make light of these very specific dangers. It must therefore be made clear that we are on the side of the refugees who want to return home and that the snipers have to go.
However, we also take the view that the six principles elaborated by the Minsk Group and accepted by both sides now need to be implemented and that no more excuses should be found for dragging one's feet. That is very important.
I think that the European Union has a very active role to play here. When you refer to the summit in Kazan, then I must say that I am not convinced that the third person who sat at the table was, in fact, the neutral moderator he was supposed to be. The European Union should pursue a specific policy with these countries in the Eastern Partnership and - as I have said in earlier debates - should offer these states incentives to encourage them to take a multilateral approach. We must unite their interests. We must make it clear that they will receive support from the European Union if they cooperate with each other.
We should not just have bilateral relations with these states, because that will not enable us to stop the race. The idea behind European unification has always been to unite interests in order to overcome the stresses of the past, making them redundant, because there are greater common interests at stake. What I said about the Neighbourhood Policy is addressed, first and foremost, to the Vice-President of the Commission. Our interest in avoiding the destabilisation of this region is paramount, because that would also alter the balance of power, which would not be in our interest for reasons of energy, security and foreign policy.
Mr President, Lady Ashton, ladies and gentlemen, I am pleased that the subject of Nagorno-Karabakh found a place in today's session of the European Parliament. Many of us are concerned about the growing tension between Armenia and Azerbaijan and we would not want, on any account, to end up again in the situation we were in after the events in the South Caucasus.
If the European Union wants stability in neighbouring regions, it needs to act now. The failure of the Kazan meeting must not be used by us as an indication that the Minsk Group might be about to run out of options.
However, I want to stress that the basic responsibility for resolving the conflict lies with the leaders of both countries. Let us be clear: we cannot accept either the infinite delay to negotiations or the threats of a rapid military solution. We call for restraint and a responsible attitude. The leaders of Armenia and Azerbaijan must think carefully about how history will remember them: as people who brought lasting peace and prosperity to the South Caucasus, or as presidents who led their people to death and suffering.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament expressed its satisfaction that the revised European Neighbourhood Policy mentions explicitly the so-called 'frozen conflicts'. We expect this policy to encourage deliberate cooperation not only between the relevant countries and Brussels, but between the countries themselves as well. Support for confidence-building measures must be a particular priority as far as Azerbaijan and Armenia are concerned.
I feel obliged to mention that the European Parliament makes its contribution to strengthening political contacts between both countries. Representatives from Armenia and Azerbaijan take an active part in the work of the Eastern Partnership Parliamentary Assembly set up in early May. Representatives of both countries co-chair one of the assembly's important working groups.
I believe that the opportunity for the European Union's MEPs and its eastern neighbours to work together in this multilateral environment will help them realise the simple fact that cooperation is the way to a better life for their peoples. I am counting on the Polish Presidency at the summit in Warsaw to make its contribution to the issue of 'frozen conflicts' moving higher up the Eastern Partnership's agenda.
on behalf of the ALDE Group. - Mr President, we have received several alarming signals from the Nagorno-Karabakh region in recent months, despite the ceasefire agreement between Armenia and Azerbaijan. I would call on Yerevan and Baku to refrain from any activities in the conflict zone that might provoke a violent response from the other party.
The failure of the Kazan Summit that took place on 24 June is a clear indication that the efforts of the OSCE Minsk Group have been insufficient and further endeavours are needed. Since Armenia and Azerbaijan are target countries of the European Neighbourhood Policy, the European Union should play an integral part in the resolution of the conflict.
Madam High Representative, I would encourage you to address the situation in the Nagorno-Karabakh region, keeping in mind the territorial integrity of Azerbaijan, especially in the light of the four resolutions of the United Nations Security Council on the liberation of the Nagorno-Karabakh and the surrounding regions.
It is in the interest of both the conflicting countries as well as the European Union to overcome this dispute in accordance with international law, to be able to concentrate on the economic and democratic development of the South Caucasus region.
on behalf of the Verts/ALE Group. - Mr President, I think frozen conflicts are a stumbling block which are preventing the Eastern Partnership from succeeding, especially the conflict between Armenia and Azerbaijan, which is a special case. Both are members of the Eastern Partnership, so I would call on Armenia to immediately start to withdraw from the occupied territories. But, at the same time, I would demand that Azerbaijan limits its defence budget. The Azeri military budget is higher than the total state budget of Armenia, and others have already said that there is again a danger of violent conflict there. Nevertheless, I also think that the European Union should play a more active role.
What do you think, Lady Ashton? I think it would be great if the European Union replaced France in the Presidency of the Minsk Group. It should be the European Union as a whole which is represented there, leading these efforts, and not one of the Member States.
I also think that the credibility and coherence of the European Union is at stake. If we look at the conflicts involving Transnistria, South Ossetia and Abkhazia, we speak about territorial integrity, whereas with Nagorno-Karabakh, we speak about territorial integrity and self-determination. Why this different approach?
Mr President, High Representative, ladies and gentlemen, the Nagorno-Karabakh issue is little known and often by means of biased information, but a clear point, which is indisputable and, I would say, fundamental, is the principle of territorial integrity of a sovereign state.
The inviolability of borders must be respected: this is the case in Georgia, Moldova, Cyprus and so in Azerbaijan. There have been numerous positions adopted on the conflict in Nagorno-Karabakh and the following have been pointed out: the 2008 Helsinki declaration, four United Nations Security Council resolutions and even our Parliament has given its views on this issue.
The territorial integrity of a sovereign state is guaranteed by international law and questioning this principle means encouraging future military attacks and attempts to change the international status quo, with destabilising consequences for the whole world.
Europe has a particular interest in resolving the Nagorno-Karabakh issue because Armenia and Azerbaijan fall within the scope of the Eastern Partnership project which expressly provides for stability and collaboration between partner countries. We should therefore work towards this. Lastly, I would point out that time consolidates Armenia's position in the occupied territories and this makes an agreement more difficult and the situation in the area riskier.
(BG) Mr President, I wish to disagree with the last two speakers because the root of the Nagorno-Karabakh conflict lies in the decision made by the Russian Bolsheviks in the 1920s, which was totally illegal under international law, to separate a piece of Armenia and give it to Azerbaijan.
If you are not aware of it, I should tell you that in absolutely the same way, and more or less at the same time, Comintern made a decision to create a Macedonian nation, which had not existed until then. We still have problems in the Balkans arising from this decision. Thankfully, these problems did not evolve to the extent in Nagorno-Karabakh. This was down to the exceptionally good neighbourly relations Greece and Bulgaria had with the newly formed Republic of Macedonia (which still goes by the name of the Former Yugoslav Republic of Macedonia).
However, we need to see whether it is the same with Nagorno-Karabakh and the South Caucasus. Georgia, Azerbaijan and Turkey, Armenia's immediate neighbours, are conspiring to isolate it. Lady Ashton, you said that it would be great for oil pipelines and railways to take the shortest route. However, Georgia, Azerbaijan and Turkey do not want this to happen. They are deliberately isolating Armenia. This is anything but the attitude of a good neighbour. Let us say it as it is because this attitude will not resolve the problems in Nagorno-Karabakh.
(DE) Mr President, it is good that this debate on Nagorno-Karabakh is being held before the summer recess although, in my opinion, it would have been even better if Parliament had passed a resolution and thus sent out a clear message to all concerned.
I am worried that we shall once again face a summer in which there is the fear that one of the parties involved will lose their nerve and that a third party will thus gain a geostrategic advantage. Parliament cannot afford to take sides in this conflict. We have to compel all sides to safeguard the six basic principles agreed in a diplomatic process.
It is precisely because the status quo is not tenable that there is a risk that one of the sides will abandon this approach. It is counterproductive to arm Azerbaijan and Armenia, as Russia is obviously the main supplier to both sides. This fuels the suspicion that Russia has a hidden agenda so that, if war breaks out, it can appear to act as peace broker, while in fact re-establishing its former sphere of influence.
I am convinced that the EU has much more to offer the region than anyone else: it has experience in confidence-building, cross-border cooperation, protecting minorities, establishing democratic structures, modernising economies and integrating them into a common economic area. The EU can offer both sides a win-win situation in resolving the problem.
I am delighted that you, Baroness Ashton, recently spoke with both foreign ministers. It is precisely because the summit in Kazan failed and because Russia is perhaps not an experienced broker, that we should not allow this vacuum to remain and should ensure that the prospect of unification can be achieved for both sides.
Mr President, about one year ago, our Parliament adopted its resolution on the need for an EU strategy towards the South Caucasus with an overwhelming majority. The resolution outlined the strategic importance of this neighbouring region for the EU and the danger the unresolved conflict in Nagorno-Karabakh poses not only to the parties in the conflict but to the entire region and the EU as a whole.
The ordinary people affected by the conflict continue to live in constant fear of war: isolated in poverty and without prospects for development or development aid. Nearly one million internally displaced persons (IDPs) are hostages to the current situation, which has been going on for too long. Yes, the Minsk Group, and lately President Medvedev personally, have invested a lot of effort in order to reach a peaceful agreement.
Then why is there deadlock each time both sides meet? In my opinion, the principle of top secrecy of these negotiations is nearly exhausted, and the time has come to drop the position whereby, if both countries cannot agree, we are helpless, since, if a war breaks out, we cannot afford to be bystanders. The European Union should work out a mandate for France and its representative in the Minsk Group and start playing a much more active role, together with the US and Russia, in exerting pressure on both sides for bilateral concessions based on the basic Madrid principles.
On the other hand, political and security guarantees should be provided to both sides as requested, in order to pave the way for the development of mutual trust. The EU should also be active in providing incentives regarding infrastructure, economic development and investment so that the people on the ground and the IDPs and refugees coming back feel the benefits of peace once a settlement is reached.
Such a role for the Union - broadly supported a year ago by this House - would ensure a safer neighbourhood and also provide additional leverage in securing the energy corridors for alternative supply to Europe.
Let me say in conclusion, Lady Ashton, it is high time for you to visit the region and engage with the resolution of this frozen conflict, which is getting rather hot.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I would like to ask whether Mr Kirilov knows that Russia is the largest supplier of weapons in the region affected by the conflict, since, on the one hand, it sells weapons, and, on the other, it lends weapons and provides them, and has bases in the region. I wanted to ask - for this is something I do not know - why President Putin is so committed to achieving peace in the Caucasus, particularly in South Caucasus, and all the more so in Nagorno-Karabakh.
Mr President, I would like to thank my colleague for this question. I admit that it is a difficult question. What is interesting in this case of course is that we should encourage Russia to play a positive role. I believe that it is in the long-term interests of Russia to contribute to the settlement of this conflict, although there are probably forces who think that it is the other way round, namely, that it is in our short-term interest to keep both countries in this conflict. I believe that it is possible and this is actually what the active role of the European Union within the strategic partnership means.
(HU) Mr President, ladies and gentlemen, already on 11 April of this year, the Jobbik Movement for a Better Hungary proposed that the Hungarian Parliament condemn the 1992-93 Armenian aggression in Nagorno-Karabakh, and that Hungary call on the international community to put the still unresolved Nagorno-Karabakh conflict on the agenda. As a result of the attack by the Soviet-Armenian army, Azerbaijan lost 30% of its territory, 20 000 civilians were killed, and almost one million people were stripped of a home. The Armenian Nagorno-Karabakh genocide was one of the gravest, forgotten genocides of the 90s. It is important that the attention of the European Union, otherwise so sensitive to human rights, not be selective, and, when looking at a series of national tragedies, it should not use double standards. As a Hungarian MEP, I would like to reassure the Azeri people that we are following their situation with brotherly love and hope and, at the same time, we call on everybody to exercise self-restraint where Azerbaijan is concerned.
(BG) Mr President, Lady Ashton, today's debate has been triggered by the growing tension in Nagorno-Karabakh. This trend must be stopped through clear, specific commitments from both sides, as well as through putting an end to the aggressive rhetoric and to the setting of new conditions by both sides, which prevent a consensus being reached on signing a peace agreement. It is also unacceptable for the region's leaders to use the smouldering conflict to reinforce their internal legitimacy.
A peaceful solution must be found to the Nagorno-Karabakh conflict in accordance with the principles of self-determination, territorial integrity and restraint from the use of force, which are all of equal influence. I am concerned, as other fellow Members have also mentioned, about the continuing flow of arms and the use of offensive military equipment by both sides as well. This poses a threat to the prospect of resolving the conflict and lowers the threshold for the possible use of force, which is not in the interest of either side.
Armenia and Azerbaijan need to make concessions and stop being excessively stubborn, which makes them just like two mules on a bridge, with neither of them wanting to take a step back until finally they both fall off the bridge and drown. What a pity it also is that the only positive message following yet another failed meeting between the two presidents in Kazan is the proviso that they will at least meet again in the near future.
The forces in the region must play a constructive role in the negotiating process and in ensuring restraint from the use of force, as well as in strengthening their contacts with Armenia and Azerbaijan. Turkey and Russia must show maturity and abandon the Machiavellian principles so that the conflict can find its own peaceful solution.
Last but not least, Lady Ashton, the European Union, as many of my fellow Members have said, needs to play a greater role in the region. I obviously welcome the appointment of the special envoy for the South Caucasus as a differentiated approach is required in relation to the whole region, individual countries and the conflict.
Mr Tőkés, I am sorry to interrupt this romantic scene, but you have the floor. You may resume afterwards but for the moment, you must take the floor! Do not worry, Mr Tőkés, we are all human.
Mr President, prior to the Kazan Summit of 24 June, the international community expressed high hopes that a peace deal between Armenia and Azerbaijan would be concluded on the Nagorno-Karabakh region, populated for centuries by Christian Armenians and Muslim Azeris who lived intermingled in the South Caucasus, coexisting under different foreign rules. Sadly, no agreement was reached. Instead, all international hope was destroyed, leading to the further frustration of two broken nations and a powerless community to mediate.
To avoid further suffering, the EU cannot linger any longer and let other actors in the region, such as Russia, shade the process according to their strategic influence. We have to continue to pressurise and support both countries in a balanced way so that they will adopt the basic principles and we must help these two nations with European aspirations build peace through reconciliation.
The time to resolve the humanitarian crisis has never been more pressing, so that the hundreds of thousands of refugees and internally displaced people can return to their homes in dignity. The only solution for real and sustainable peace is dialogue and compromise, together with a shift in thinking, so that all actors reflect on the needs of others and the suffering of their people. Peace came to the Balkans. It is high time that peace also came to the neighbouring South Caucasus.
Mr President, as is very clear from this debate, the Nagorno-Karabakh dispute has been frozen for a long time, but there is now a serious danger that it could unfreeze and trigger off a major crisis. We know the background: at the end of the war between Azerbaijan and Armenia in 1994, Armenia occupied around a fifth of Azerbaijan's territory and made about a million people refugees. But there are other actors as well to complicate matters: Russia, Turkey, Iran too; all have interests in this area and could become involved if the Karabakh conflict were to erupt again.
In addition, Azerbaijan has used the money from its energy wealth to acquire a major quantity of modern weaponry; Armenia has likewise made military preparations. Last month, as we know, Russia attempted yet another mediation between the two parties in Kazan but this failed. The level of trust between the two antagonists is too low. Now the outcome is frustration in Baku, and frustration can be a bad counsellor, though it is understandable when a sizeable part of one's territory is under foreign occupation.
Azerbaijan's disappointment at the inaction of the world, and of the West in particular, is further indicated by its recent decision to join the non-aligned movement. Now, an escalation of the conflict - maybe by accident on the ceasefire line - cannot be excluded; that is in no one's interests and further mediation should be pursued urgently. I agree with those who have argued in favour of an EU involvement.
Mr President, I would like to say to Baroness Ashton that, first of all, I regret that this debate has not resulted in a Parliament resolution. Today's conclusion is that the current status quo in this conflict is unsustainable and urgently requires a peaceful and diplomatic solution. We should warn all the parties that any use of force in the present situation could lead to incalculable consequences for the entire region.
Our responsibility today is to send a very strong signal to all parties - Azerbaijan, Armenia and Russia - to refrain from increasing tensions. Russia's responsibility is significant. It sells or gives arms to both parties and Moscow seems to be interested in a lasting conflict which enables it to increase its grip over the region. I welcome the High Representative's increased attention to this programme. As she said, the EU has a role to play. But what we especially need today is a convincing commitment from the EU to peace and stability in the region.
Until recently, concrete EU incentives for peace have been lacking, but it is crucial for our credibility in this region that we are not only committed, but also consistent in our approach to all interested parties. As a first step, troops should be withdrawn from this region.
(FR) Mr President, Baroness Ashton, in October 2010, I had the chance to travel to this region of Nagorno-Karabakh and to meet both the authorities and the refugees. Today, I can only recognise the escalation of violence in this region, as well as a real arms race and the use of warlike rhetoric, particularly on the part of Azerbaijan.
As soon as I was back, I called on the Minsk Group to play a more active role and to multiply its efforts to bring the two parties closer together, and it has to be said that particularly with the Kazan Summit, progress has not resulted in a lasting peace. Today, I regret having to acknowledge that President Aliyev's aggressive rhetoric is only making the situation worse.
Baroness Ashton, may I remind you that the three presidents of the Minsk Group submitted a road map to the G8 in Deauville with, as pointed out by our fellow Members, six basic principles with a view to a peaceful resolution to the conflict. Consequently, it is time to move on to the implementation stage, and I am convinced that without a participation by the representatives of Nagorno-Karabakh, a lasting peace will be difficult in this region.
With respect to the European Union, it should address the issue and intervene by supporting the diplomatic efforts of the Minsk Group, while also envisaging supporting the civilian population and aid to refugees, in a similar way to what we were able to do for South Ossetia and Abkhazia in 2008, since our duty is to protect the population.
The risks of this conflict exploding are here on Europe's doorstep and we must tackle this issue. I also call on the Polish Presidency, which has made the eastern partnership a priority of its Presidency, to play a more prominent role in the southern Caucasus.
We must trust the Minsk Group to resolve this conflict. I hope that the European Parliament, too, will be able to adopt a resolution which is much more balanced than the Kirilov resolution that was adopted.
(LV) Mr President, as Parliament enters the summer recess, I should like to be completely sure that Nagorno-Karabakh will not experience a similar situation as that which we witnessed in Georgia in the summer of 2008. However, the tense situation and events in the region give me cause for concern. For precisely this reason, it is unfortunate that the decision was made not to adopt a European Parliament resolution on the situation in Nagorno-Karabakh. Hitherto, the European Union has not been sufficiently pro-active in working towards a peaceful resolution to this conflict, even though we have the necessary expertise, resources and experience. Baroness Ashton's visit to this region may possibly improve the situation. Russia's role in this region is significant. It continues to provide Armenia with arms, military equipment, and even military training. It is significant that only three days after the last presidential meeting on 24 June in Kazan, President Medvedev signed an agreement to extend the Russian military presence in the region until 2044. It is also significant that weapons are also being supplied to the other side involved in the conflict - to Azerbaijan - and that this is also what other nearby countries are doing. We must take a position in support of the presence of professional and genuinely international peacekeeping forces in the region, which would not consist of just certain countries of the Minsk group, but also of other international forces. I should like to emphasise that Armenia must withdraw its forces from the occupied territories and the surrounding region. At the same time, refugees and former residents of the occupied territories must be given the opportunity to return to their homes. This process must have international observers. Afterwards, it will be possible to organise a referendum regarding the legal status of this region.
(PL) Mr President, Baroness Ashton, before I move on to the crux of the matter, I should like to say that I have heard several of my fellow Members refer to their high expectations of the Polish Presidency in connection with this conflict. I would, however, like to remind everyone that the Presidency can only support Baroness Ashton, since the Treaty of Lisbon assigns all competences in the field of foreign policy to the High Representative. Baroness Ashton is acquainted with Mr Sikorski, the Polish Foreign Minister, and I too know him very well, and I can say with complete certainty that he will support you in your work.
I would like to say that we are obviously alarmed at the situation in Nagorno-Karabakh, but that there are places close to this region where the mood is one not just of alarm, but of terror. I am thinking here about Georgia. As the European Parliament's rapporteur on Georgia, I recently visited the country and spoke to politicians, those in power, the Minister for Foreign Affairs, the Head of Parliament, the President and the opposition. They all said that they are absolutely terrified of what may happen in Nagorno-Karabakh. It is indeed hard to imagine what consequences this could hold for the situation in Georgia, particularly in terms of third party interests. Once again, I am calling on Baroness Ashton to ensure that we, as the EU, take this problem seriously, by holding talks with Armenia, Azerbaijan and Russia.
(EL) Mr President, Baroness Ashton, I shall start from just before the Kazan Summit by reminding you that, if the uprising by the people of Nagorno-Karabakh had taken place today, alongside the uprisings by the Arab nations against tyrannical and unfair regimes, it would certainly have had our undivided support and active backing from the European Community. The same would have happened in Nachitschewan, an area with an identical indigenous population, if that population still existed; unfortunately, it has disappeared. Instead, what we are seeing today is a laboured neutrality towards the situation, with the European Union remaining uninvolved but worried about the source of munitions.
I am not saying that we should go and bomb the Caucasus. On the contrary, we need to do everything we can to actively support the peace process, with a visible and substantial EU presence in the Caucasus. On the other hand, for many years, we have watched Azerbaijan, which has been condemned internationally on numerous occasions, especially in the Parliamentary Assembly of the Organisation for Cooperation and Security in Europe, apply a terrible arms policy. We have watched the Azerbaijan Government spend its huge mineral wealth on arms, instead of fighting for growth and prosperity for the Azeri people.
On the other hand, we are, of course, concerned, because now Armenia, a country which has been under an economic embargo for several years, has entered the arms race. A strict embargo has been imposed by all its neighbouring countries. Of course Armenia needs to withdraw from the occupied territories, from the plains of Karabakh, just as Turkey needs to withdraw from Cyprus, but I think that everything needs to be resolved on the basis of law, not on the basis of where everyone buys their munitions.
(SV) Mr President, Baroness Ashton, I currently represent Sweden, but I am, in fact, a refugee from Bosnia. I experienced the war in Bosnia and what several fellow Members here have spoken about. I sat and waited for someone - the EU, the UN, the United States, NATO - to intervene, drop some bombs or do something in the war, but no one did anything. The frustration that I felt resulted in my involvement in politics. What I am seeing in Nagorno-Karabakh today is a case of déjà-vu. It was exactly the same scenario: people occupied the territory, carried out ethnic cleansing and moved refugees so that there was a majority of their own ethnicity. Then they demand independence and a referendum.
I sat and waited for someone to do something, but no one did anything. Today, I will not sit and wait, but demand that the Armenian occupation cease before the refugees are able to return. Only when refugees return and we have a balance can we begin to talk about the final status of Nagorno-Karabakh. At some point, we will have to start to discuss it. A referendum cannot be carried out after people have been displaced. The refugees must first go back and then we have to start discussing Nagorno-Karabakh, otherwise we will have another case like Republika Srpska, and we do not want that.
(The speaker agreed to take a blue-card question under Rule 149(8))
(BG) Mrs Ibrisagic, as far as I recall, your country recognised Kosovo's independence. Kosovo was also a territory which broke away from a sovereign state. However, we perceived this as being absolutely the right thing. Yet, at the same time, we condemn what is going on in Nagorno-Karabakh. Do you think that we need to have such double standards? As you mentioned ethnic cleansing, I want to ask you the following: what do you have to say about the ethnic cleansing which the Azeris committed against the Armenians, massacring and deporting every last member of the whole Armenian population of Baku?
(SV) Mr President, Mr Stoyanov ought to know that Kosovo is internationally recognised as an exceptional case. It has been said that this applies only to Kosovo and nothing else. I believe that the EU should be consistent in how it views similar cases when we talk about South Ossetia and Transnistria. We talk about the territorial integrity of Georgia. We talk about the territorial integrity of Moldova. Why can the EU not be consistent and also protect the territorial integrity of Azerbaijan?
Mr President, it looks as if Parliament has recently begun a thought process on the frozen war between Armenia and Azerbaijan. For too long, we have buried our heads in the sand, washing our hands of the affair by means of the Minsk Group, and repeating happily that fruitless dialogue lasting 20 years is better than war.
The reality is that military force continues to be used. The cancer of the world is there and this illness continues to spread when the lands are occupied by foreign forces and when an enemy is not stopped from carrying out sniper killings.
We should therefore at least stop kidding ourselves here; 'to act or not to act', that is our question. All of our resolutions will be fruitless if they do not concern the realities of the occupied territories of Azerbaijan, all expelled people, and all the problems of communication with Nagorno-Karabakh and the Nakhichevan region. We must fully understand what is at stake and have a serious talk with Russia about its role there as actor and stage manager.
(PL) Mr President, the South Caucasus is somewhere that refugees can be met at every turn. This is the truth of the matter; there are refugees in Azerbaijan from Nagorno-Karabakh and in Georgia from Abkhazia or, as has been the case recently, from South Ossetia. Yet I have also seen them in Armenia. They have not come from Nagorno-Karabakh, but from Baku, and they even have their own street, a 'corner', which is known as Baku.
The problem is a complex one and, in my opinion, we must remember that we will not be able to play a positive role in the Caucasus if we take sides in this conflict, or if we come down too much in favour of one of the sides. This is the first matter. The second matter is that Soviet imperialism is the only common denominator for all these conflicts and ethnic cleansings, which are what we should bear in mind first and foremost. This is something that we should not forget. I believe in the Minsk Group's plan, but I do not believe in the practical implementation of measures by the Minsk Group as it stands. Russia must be a partner in resolving this conflict, since it has interests in the area, but Europe cannot trust Russia to conduct negotiations on this matter, since this will lead to a greater role for Russia, and not to a resolution of the conflict. Baroness Ashton, this is a very important issue from the point of view of your remit this year.
Mr President, the Nagorno-Karabakh question is often described as a frozen conflict but this is far from the truth. It is actually thawing very rapidly with an increase in sniper fire at the line of contact, escalating Armenian casualties and the possibility now of a full-scale war breaking out, dragging in Iran and Russia on one side and Turkey on the other. This is extremely dangerous.
The massive flow of petrodollars is now financing a regional arms race, with Baku buying large amounts of big-ticket military items, trebling its defence budget and making increasingly bellicose noises about recapturing NK, and with the much smaller Armenia, with Russian help, desperately trying to catch up.
It is clear to all of those who know the region that Stepanakert will never accept direct Azeri rule, but of course, Armenia must withdraw from the surrounding occupied raions and allow all the IDPs to return. In my view - and I am sorry to contradict Mr Provera who is a great friend - neither self-determination nor territorial integrity are absolute principles. Everybody has to be flexible in foreign policy so we cannot apply them absolutely.
I urge the Minsk Group now, particularly after the failure at Kazan, to try to resolve this dispute and to redouble their efforts, particularly with the help of the EU Special Representative for frozen conflicts. I would say to Lady Ashton that this is her chance to win a Nobel Peace Prize if she can resolve this one.
(RO) Mr President, the statement made by the High Representative complements the start of the process of reforming the eastern aspect of the European Neighbourhood Policy. Settling unresolved disputes, like those in Transnistria or Nagorno-Karabakh, is one of the priorities of the new policy aimed at providing an area of stability at the EU's borders. In spite of the ceasefire agreement signed in 1994, tensions are escalating between the parties in the conflict. The negotiations being conducted with the support of the Minsk Group have reached a critical point. The recent Kazan Summit also failed to defuse the tense relations between Azerbaijan and Armenia. On the contrary, the response to these negotiations has taken the form of an arms race in the region and a more radical tone being adopted in political speeches.
I support a mutually acceptable solution under the aegis of the Minsk Group. I think that a resumption of hostilities seriously jeopardises regional stability as well as European energy security.
(NL) Mr President, I very much welcome a major role for the European Union in the Karabakh conflict and I also believe the High Representative would be deserving of the Nobel Prize if it should succeed.
Baroness Ashton, could you please explain to me what role Iran is playing? Shortly after the collapse of the talks in Kazan, the Speaker of the Iranian Parliament came forward, as you know, and announced that a regional conflict of this nature actually should not be resolved by the great powers, but by the players in the region itself, who 'are so well acquainted with each other'. This, of course, is a highly humorous comment from Tehran.
Mr President, I am very sorry, I just wanted to make a correction. My colleague listening to my speech in English caught my attention because one of my sentences may have been interpreted incorrectly.
I just wanted to repeat this sentence: 'Russia is providing Armenia with weapons and with military training as well'. Everything else was correctly interpreted.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I will be reasonably brief because I think so much has been well covered in the contributions which have been made. The first thing to say is that I agree that it is time for me to go to the region. I would already have gone but for the number of issues that I have been dealing with in the recent weeks; however, it was a priority for me to send Miroslav Lajčák to ensure that we were sending the right messages. We are engaged in discussions with the foreign ministers of both parties and with the Chairs of the Minsk Group.
The second thing I wanted to say was that we are very happy to play a stronger role. France is very keen to continue in its present role and feels it has much more to contribute, so our role is to support our Member State in its work and to make sure that we are able to offer our contribution as appropriate, and we will continue to do that.
I agree with what has been said by honourable Members that it is important to engage not only with the parties but also in the work we are doing on the ground, and that is why I mentioned earlier the contributions we are trying to make in people-to-people contacts. As honourable Members have said, this is not really a frozen conflict; it is certainly warming up and a conflict which we are right to be extremely concerned about. I agree with what was said about the level of trust being extremely low.
This is a very timely debate and I thank you for it, because we in the External Action Service are well aware that we need to focus attention on this area and work closely on it with Paris, as well as ensuring that we collaborate with the other members of the Minsk Group. The reason for getting a new Special Representative is also to be able to take this forward with much more vigour and much more effort than we are able to provide with all of the other issues that are currently before us. So thank you again and I look forward to continuing this discussion.
The debate is closed.
Written statements (Rule 149)
One of the oldest conflicts in the former Soviet region is about to reignite following the failure of the discussions at the end of last month, followed by bellicose statements which have triggered a reminder of the war which, between 1988 and 1994, resulted in more than 30 000 dead and hundreds and thousands of refugees.
It is regrettable that the situation has ended up again at the stage of threatening the use of force to settle this unresolved conflict. The pointless dialogue in Kazan between President Aliyev and President Sargsyan highlights the lack of willingness on the part of the Armenian and Azeri leaders to find a solution other than conflict, as well as Russia's inability to act as an effective mediator.
I believe that the EU's resumption of the role of mediator is the only solution for averting a new war which, in the current climate, would severely destabilise a major strategic region where Russia, Turkey and Iran have overlapping interests.
The first step must be to issue a stern warning stating that the future status of Nagorno-Karabakh cannot result from the use of force, but from negotiations between the parties involved. Revamping the format according to which the Minsk Group of mediators from the OSCE has attempted to operate may help kick-start the dialogue.